DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (Pub. No. US 2019/0200473) in view of Chen (Pub. No. US 6,761,320).
As to claim 1, Miura discloses a substrate case (fig. 1) that is tubular and includes a bottom 16, comprising: 
an open portion 36 into which a first substrate and a second substrate 44 that has a different size to the first substrate can be selectively inserted (¶0025); 
a guide portion 48  that is configured to guide movement of the first substrate in an insertion direction, 
a first restricting portion 64 that is configured to restrict movement of the first substrate when the first substrate has been guided by the guide portion and inserted to a regular position; and 
a second restricting portion 64 that is configured to restrict movement of the second substrate when the second substrate has been guided by the guide portion and inserted to the regular position.  
Miura does not disclose a guide portion that is configured to guide movement of the first substrate and the second substrate that have different sizes in an insertion direction when the first substrate and the second substrate are selectively inserted through the open portion. However, Chen discloses a single input that is configured to guide movement of the first substrate and the second substrate that have different sizes in an insertion direction when the first substrate and the second substrate are selectively inserted through the open portion. This is accomplished using multiple sets of terminal associated with the same opening which allows for multiple sizes substrates to be inserted into the same opening(col 1, lines 45-67; col 2, lines 12-30).  It would have been obvious to one of ordinary skill in the art at the time of the invention to place multiple sets of terminals in the same opening thus allowing the first substrate and the second substrate that has a different size than the first substrate in an insertion direction when the first substrate and the second substrate are selectively inserted through the open portion as shown by Chen, with the electronic device of Muira, since as shown by Chen placing multiple sets of terminals in the same opening thus allowing the first substrate and the second substrate that has a different size than the first substrate in an insertion direction when the first substrate and the second substrate are selectively inserted through the open portion is commonly done so as to allow for multiple sizes of substrates to be inserted into the same opening as well as allowing for reducing the size of the electronic device since you need fewer openings to accept substrates. Thus the guide portion of a modified Muira would be configured to guide movement of the a substrate and a second substrate in an insertion direction when the first substrate and the second substrate are selectively inserted through the open portion.
As to claim 2, Miura discloses that at least one of the first restricting portion and the second restricting portion includes a pressing protrusion 66 that is configured to press against a board surface of the first substrate or the second substrate when the first substrate or the second substrate have been inserted to the regular position (¶0033).  
As to claim 3, Miura discloses that the first restricting portion includes a step portion 66 that protrudes in a step-wise manner from an inner surface of the substrate case (from an inner surface of cover 54) and is configured to restrict movement of the first substrate in the insertion direction (fig. 3).
As to claim 4, Miura discloses wherein the guide portion includes a pair of groove walls between which an edge portion of the substrates is to be inserted, and a gap between the pair of groove walls is narrower on a side distant from the open portion (fig. 2 shows d3 and d1).  
As to claim 7, Miura discloses an electrical junction box 10 (fig. 1) comprising the substrate case according to claim 1, the first substrate or the second substrate that are configured to be accommodated in the substrate case, and a cover 54 that closes the open portion.
As to claim 8, Miura discloses that the cover includes a guide groove portion 62 that is configured to abut against the first substrate or the second substrate such that movement of the cover in an attachment direction is guided (figs. 2-3).  
As to claim 9, Miura discloses that the first restricting portion includes a step portion 66 that protrudes in a step-wise manner from an inner surface of the substrate case (from an inner surface of cover 54) and is configured to restrict movement of the first substrate in the insertion direction (fig. 3).
As to claim 10, Miura discloses wherein the guide portion includes a pair of groove walls between which an edge portion of the substrates is to be inserted, and a gap between the pair of groove walls is narrower on a side distant from the open portion (fig. 2 shows d3 and d1).  
As to claim 11, Miura discloses wherein the guide portion includes a pair of groove walls between which an edge portion of the substrates is to be inserted, and a gap between the pair of groove walls is narrower on a side distant from the open portion (fig. 2 shows d3 and d1).  
As to claim 19, Miura discloses that at least one of the first restricting portion and the second restricting portion includes a pressing protrusion 66 that is configured to press 35927648.122265681-465492FPCT20-03 8USagainst a board surface of the first substrate or the second substrate when the first substrate or the second substrate have been inserted to the regular position (¶0033).  
As to claim 20, Miura discloses that the first restricting portion includes a step portion 66 that protrudes in a step-wise manner from an inner surface of the substrate case (from an inner surface of cover 54) and is configured to restrict movement of the first substrate in the insertion direction (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (Pub. No. US 2010/0315792) in view of Chen (Pub. No. US 6,761,320).

As to claim 1, Jones discloses a substrate case 102 that is tubular and includes a bottom, comprising: 
an open portion (fig. 2) into which a first substrate 108 and a second substrate 106 that has a different size to the first substrate can be selectively inserted; 
a guide portion 104 that is configured to guide movement of a first substrate; 
a first restricting portion 122, 124 (fig. 5) that is configured to restrict movement of the first substrate when the first substrate has been guided by the guide portion and inserted to a regular position; and 
a second restricting portion 122, 124 (fig. 5) that is configured to restrict movement of the second substrate when the second substrate has been guided by the guide portion and inserted to the regular position.  
Jones does not disclose a guide portion that is configured to guide movement of the first substrate and the second substrate in an insertion direction when the first substrate and the second substrate are selectively inserted through the open portion. However, Chen discloses a single input is configured to guide movement of the first substrate and the second substrate that has a different size than the first substrate in an insertion direction when the first substrate and the second substrate are selectively inserted through the open portion. This is accomplished using multiple sets of terminal associated with the same opening which allows for multiple size substrates to be inserted into the same opening(col 1, lines 45-67; col 2, lines 12-30).  It would have been obvious to one of ordinary skill in the art at the time of the invention to place multiple sets of terminals in the same opening thus allowing the first substrate and the second substrate that has a different size than the first substrate in an insertion direction when the first substrate and the second substrate are selectively inserted through the open portion as shown by Chen, with the electronic device of Jones, since as shown by Chen place multiple sets of terminals in the same opening is commonly done so as to allow for multiple sizes of substrates to be inserted into the same opening as well as reduces the size of the electronic device since you need fewer openings to accept substrates of different sizes. Thus the guide portion of a modified Muira would be configured to guide movement of the a first substrate and a second substrate in an insertion direction when the first substrate and the second substrate are selectively inserted through the open portion.
As to claim 2, Jones discloses that at least one of the first restricting portion and the second restricting portion includes a pressing protrusion that is configured to press against a board surface of the first substrate or the second substrate when the first substrate or the second substrate have been inserted to the regular position (¶0045).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (Pub. No. US 2010/0315792) in view Chen (Pub. No. US 6,761,320). As detailed in claims rejection 1 above, and further in view of Matsuo (Pub. No. US 2007/0020981).
As to claim 4, a modifies Jones discloses that the guide portion includes a pair of groove walls between which an edge portion of the substrates is to be inserted (fig. 1).
However, a modified Jones does not disclose a gap between the pair of groove walls is narrower on a side distant from the open portion.  
Matsuo discloses a gap between the pair of groove walls is narrower on a side distant from the open portion (fig. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pair of groove walls of a modified Jones be narrower on a side distant from the open portion as similarly taught by Matsuo in order to help reliably insert a circuit board into the grooves (¶0020).
As to claim 10, a modified Jones discloses that the guide portion includes a pair of groove walls between which an edge portion of the substrates is to be inserted (fig. 1).
However, a modified Jones does not disclose a gap between the pair of groove walls is narrower on a side distant from the open portion.  
Matsuo discloses a gap between the pair of groove walls is narrower on a side distant from the open portion (fig. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pair of groove walls of a modified Jones be narrower on a side distant from the open portion as similarly taught by Matsuo in order to help reliably insert a circuit board into the grooves (¶0020).


Allowable Subject Matter
Claims 5-6, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the guide portion includes a first guide portion that is configured to guide the first substrate and the second substrate in the insertion direction, and a second guide portion that is arranged on a side of the first guide portion opposite to the open portion and is configured to guide the second substrate in the insertion direction.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses a pair of opposing walls that are arranged along a board surface of the first substrate or the second substrate and oppose each other, and a pair of side walls that connect the pair of opposing walls, wherein the surface area of the open portion is smaller than the surface area of the opposing walls.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 2, a combination of limitations that discloses wherein the guide portion includes35927648.120265681-465492 FPCT20-03 8USa first guide portion that is configured to guide the first substrate and the second substrate in the insertion direction, and a second guide portion that is arranged on a side of the first guide portion opposite to the open portion and is configured to guide the second substrate in the insertion direction.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 3, a combination of limitations that discloses wherein the guide portion includes a first guide portion that is configured to guide the first substrate and the second substrate in the insertion direction, and a second guide portion that is arranged on a side of the first guide portion opposite to the open portion and is configured to guide the second substrate in the insertion direction.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 4, a combination of limitations that discloses wherein the guide portion includes a first guide portion that is configured to guide the first substrate and the second substrate in the insertion direction, and a second guide portion that is arranged on a side of the first guide portion opposite to the open portion and is configured to guide the second substrate in the insertion direction.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 2, a combination of limitations that discloses a pair of opposing walls that are arranged along a board surface of the first substrate or the second substrate and oppose each 35927648.121265681-465492FPCT20-03 8USother, and a pair of side walls that connect the pair of opposing walls, wherein the surface area of the open portion is smaller than the surface area of the opposing walls.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 3, a combination of limitations that discloses a pair of opposing walls that are arranged along a board surface of the first substrate or the second substrate and oppose each other, and a pair of side walls that connect the pair of opposing walls, wherein the surface area of the open portion is smaller than the surface area of the opposing walls.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 4, a combination of limitations that discloses a pair of opposing walls that are arranged along a board surface of the first substrate or the second substrate and oppose each other, and a pair of side walls that connect the pair of opposing walls, wherein the surface area of the open portion is smaller than the surface area of the opposing walls.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (Pub. No. US 2021/0025511) discloses a case with rails housing multiple sized circuit boards.
Fukuda (Pub. No. US 2020/0015379) discloses a case with a restricting portion having a step portion.
Zadesky et al. (Patent No. US 8,635,763) discloses a case housing different sized circuit boards.
Fujimura et al. (Pub. No. US 2010/0103633) discloses a case housing different sized circuit boards.
Hakozaki (Patent No. US 6,178,094) discloses a case with a board positioning member housing two circuit boards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/Examiner, Art Unit 2847

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847